Citation Nr: 1757441	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  12-19 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral flat feet.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to September 1985 and again from December 1990 to June 1991.  He served on active duty for training (ACDUTRA) from September 1985 to November 1986.  He served in Southwest Asia from January 1991 to May 1991.  He also had a period of service in the Tennessee Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO), which denied the issues on appeal.

The Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge (VLJ) in January 2014.  The hearing transcript is of record.

The Board remanded the claim in April 2015 and October 2016 for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claims so that he is afforded every possible consideration.

The Veteran contends that he has bilateral flat feet, related to his active military service.  He reports that he was told on entrance into service that he had "slightly" flat feet, but was still found fit for active duty.  He stated he did not know he had flat feet until told, because he had no symptoms.  After entrance into service, with the marching and physical training performed in combat boots, his feet became symptomatic and worsened, and continue to bother him to this date.  

With regard to his claim for service connection for hypertension, the Veteran contends that while stationed in the Persian Gulf, he was seen on three occasions and told that he had elevated blood pressure, and after service, he was diagnosed with hypertension.

The Veteran's Army service treatment records are unavailable.  See December 2010 and March 2011 Formal Finding on the Unavailability of Service Records.  Service treatment records from the Tennessee Army National Guard also have not been obtained.  However, the Veteran's DD-214 shows that he served on active duty in the Army with a military occupational specialty (MOS) of military policeman for almost 2 years.  Furthermore, lay statements submitted by a former military comrade of the Veteran and the Veteran's wife, indicate that the Veteran complained of painful feet during and after service in Operation Desert Shield in Saudi Arabia.  A statement from the Veteran's mother indicates that the Veteran informed her in 1982, after his Army physical, that he was informed by military doctors that he had flat feet.  See lay statements submitted in July 2015.  Therefore, the Veteran's reports of aggravation of asymptomatic flat feet following his entrance onto active duty appear to be credible, and his accounts of painful feet due to military shoe wear appear consistent with the nature of his service.

Post-service treatment records show the Veteran was first diagnosed with pes planus and plantar fasciitis in June 2010.  They show he was first diagnosed with hypertension in February 2002.

The Veteran was afforded a VA examination in March 2011.  He reported having flat feet before service, which were not symptomatic and became symptomatic during active service as a result of physical training and footwear.  However, he noted that he did not complain about his feet in service.  He was diagnosed with symptomatic pes planus, requiring inserts and limiting physical activities.  He reported having hypertension since 1990/1991, shortly after his return from Operation Desert Storm.  He was diagnosed with chronic essential hypertension uncontrolled on medications.  The examiner noted that no claims file was made available for the examination, so it was not possible to make a Gulf War service nexus determination.  However, it was also noted that all of the Veteran's conditions had clear and specific etiologies.  The examiner did not indicate what those etiologies were.  The Board finds that as all the pertinent evidence in the Veteran's claim file was not available at the time of the examination, and the examiner was not able to provide a nexus opinion with a complete rationale for the Veteran's diagnosed bilateral flat feet and hypertension, the examination report does not contain enough information upon which to base a decision and is, therefore, inadequate for evaluation purposes.

VA regulations provide that, where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2017); see 38 C.F.R. § 19.9 (2017).  Once VA undertakes to provide an examination it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Private treatment records from Dr. R.F. dated in July 2011 indicate that the Veteran was treated at that time for painful flat feet, which he reported had been symptomatic for several years.  The Veteran reported having painful feet in the military and questioned whether his condition could have been aggravated by marching in military boots.  He was diagnosed with plantar fasciitis and posterior tibial tendonitis, and the doctor opined that the Veteran's time spent in the military, with daily wear and training performed in military boots, could have aggravated his condition beyond normal progression.  The Board finds that as there is no evidence of the Veteran having flat feet prior to military service, the private doctor's opinion that his current condition was aggravated during service lacks probative value.  Furthermore, the doctor's opinion is speculative, and therefore, inadequate by itself, to grant service connection.

Therefore, the Board finds that a remand for new examinations and medical opinions as to the etiology of the currently demonstrated bilateral flat feet and hypertension is necessary.  38 C.F.R. § 4.2 (2017).

The Board also notes that although the Veteran's service personnel records from the Army Ready Reserve and the Tennessee Army National Guard were obtained and associated with the efolder, service treatment records from the Tennessee Army National Guard still have not been obtained.  The record reflects that the RO did request the official military personnel file (OMPF), as well as all service treatment records, if available.  However, only personnel records were received, and the AOJ has not issued a formal finding of unavailability of the service treatment records from the Tennessee Army National Guard, as directed in the Board's October 2016 remand.  The Board errs when it fails to ensure substantial compliance with a Board remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (Board remand confers a right on a claimant to compliance with the remand order); see also Dyment v. West, 13 Vet. App. 141, 147 (1999) (clarifying that substantial[]" compliance with Board remand is required).  Where the Board fails to ensure substantial compliance, remand is appropriate.  Stegall, 11 Vet. App. at 271.

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims folder/efolder.

2.  The AOJ should contact the Adjutant General of the Tennessee Army National Guard wherein the Veteran served, again, and ask that all service treatment records from the Veteran's Army National Guard service, if any, be provided.  If the records are maintained at another location or under another agency's control, attempts should be made to obtain then and, if located, the records should be associated with the Veteran's claims file.

If, after making reasonable efforts to obtain these records the AOJ is unable to secure them, a formal finding of unavailability should be associated with the claims file.  The AOJ should appropriately notify the Veteran and (a) identify the specific records that are unobtainable; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claims.  

Afford the Veteran and his representative a reasonable opportunity to respond and submit evidence verifying the dates and nature of any Army National Guard service (ACDUTRA or INACDUTRA) and any service treatment records associated with that service period and any other periods of service.

3.  Following completion of the above, schedule the Veteran for a new VA examination to determine the etiology of any current hypertension.  The claims folder must be made available to and pertinent documents therein reviewed by the examiner.  Any and all special studies or tests deemed necessary must be conducted. 

The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed hypertension is etiologically related, in whole or in part, to the Veteran's active service. 

A complete rationale should be given for all opinions and conclusions expressed.  

The examiner is advised that the Veteran is competent to report history and symptoms and that his reports must be considered in formulating the requested opinion.  If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made. 

4.  Schedule the Veteran for a new VA examination to determine the etiology of any current bilateral flat feet disorder.  The claims folder must be made available to and pertinent documents therein reviewed by the examiner.  Any and all special studies or tests deemed necessary must be conducted. 

The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed flat feet disorder is etiologically related, in whole or in part, to the Veteran's active service. 

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current flat feet disorder pre-existed the Veteran's active service and, if so, was aggravated (increased in severity beyond the natural progress of the disorder) therein.

A complete rationale should be given for all opinions and conclusions expressed.  

The examiner is advised that the Veteran is competent to report history and symptoms and that his reports must be considered in formulating the requested opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made. 

5.  Readjudicate the claims.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and allow the appropriate period of time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

